Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the Amendments filed on   
Claims 1-9 are currently pending and have been examined.
Response to Amendments and Arguments
Applicant’s arguments with respect to Claims 1, 5, 8, and 9 under 35 U.S.C. §102 have been considered but are moot because the arguments do not apply to the cited  reference portions being used in the current rejection. The examiner does not disagree that the previously cited interpretations of Tanaka fail to address all of the claim amendments made on November 2nd, 2020, however, the examiner respectfully notes that additional portions of the Tanaka reference have been identified in response to the claim amendments.  Therefore, the rejection has been updated and is now made under 35 U.S.C. §102 with new citations and interpretations in order to sufficiently address the amendments to the claims.
Applicant’s arguments with respect to Claims 6 and 7 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the cited portions nd, 2020, however, the examiner respectfully notes that additional portions of the Tanaka reference have been identified in response to the claim amendments.  Therefore, the rejection has been updated and is now made under 35 U.S.C. §103 with new citations and interpretations in order to sufficiently address the amendments to the claims.
Regarding Claims 2-4, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2016/0230707), hereinafter Tanaka.
Regarding Claim , 
 discloses:
An evaporated fuel processing device, comprising: 
a canister ( “canister”; Fig 1) configured to adsorb evaporated fuel generated in a fuel tank () (¶; “fuel tank 22 is connected to a canister 70 containing an adsorbent (e.g., activated charcoal) therein, via a connecting tube 71. Fuel evaporated inside the fuel tank 22 flows to the canister 70 via the connecting tube 71 and is trapped by the canister 70 (adsorbent).”); 
a purge passage  () connecting the canister ( “canister”; Fig 1) and an intake pipe () of an engine (), and through which purge gas to be delivered from the canister ( “canister”; Fig 1) to the intake pipe () flows  (¶¶; “The canister 70 is connected to the intake passage 30 via a purge tube 73 (purge line).”; “The purge tube 73 is provided with a purge valve 75. … the evaporated fuel trapped in the canister 70 is desorbed… the desorbed evaporated fuel is supplied along with the air as purge gas, to the surge tank 34 (a purge is performed). A supply flow rate (or a supply amount) of the purge gas to the surge tank 34 (intake passage 30) is determined based on an opening of the purge valve 75”); 
a purge control valve ( “purge valve”; Fig 1) provided on the purge passage () and configured to switch between a supply state in which the purge gas is supplied from the canister ( “canister”; Fig 1) to the intake deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on … temperature thcat of the upstream exhaust emission control catalyst 52”; “when the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g is lower than a predetermined temperature, the deceleration-fuel-cutoff purge valve controlling module 100 d stops the purge (adjusts the opening of the purge valve 75 to 0)”); [Examiner Note: ]  and 
a controller () configured to control a timing to switch the purge control valve ( “purge valve”; Figs 1-2) and a timing to switch a fuel injection valve () configured to supply fuel to the engine () (¶; “The control system 100 controls the operations of the valves described above, based on the output values of the various sensors. Specifically, the operation control of the injectors 18 (fuel injection control) is performed by a fuel injection controlling module 100 a of the control system 100, … the operation control of the purge valve 75 (opening control, i.e., the control of the supply flow rate of the purge gas to the surge tank 34) is performed by one of a normal-operation purge valve controlling module 100 c and a deceleration-fuel-cutoff purge valve controlling module 100 d of the control system 100.”), 

while the engine is in operation with fuel supplied to the engine from the fuel tank (¶¶; “catalyst temperature estimating module preferably estimates the temperature of the exhaust emission control catalyst when the purge is performed, based on the temperature of the exhaust gas detected or estimated immediately before the deceleration fuel cutoff is started”; “The injectors 18 are connected to a fuel tank 22 via a fuel supply tube 21.”), the controller () estimates whether a temperature of a catalyst (100g, 100h “catalyst temperature estimating module”, “catalyst temperature increasing amount estimating module”; Fig 2) would exceed a criteria temperature on assumption that the purge gas is supplied to the engine () in a state where the engine is in operation and a fuel supply from the fuel tank () to the engine is stopped (¶¶; “when the temperature thcat of the upstream exhaust emission control catalyst 52 is below the preset temperature, the unburned evaporated fuel is not combusted and the temperature of the upstream exhaust emission control catalyst 52 does not increase according to the heat generation amount Q1”; “The deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on the purge gas volume qprg, …and additionally the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g.”), and 
in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, the controller () reduces an amount of the Specifically, the catalyst temperature estimating module 100 g estimates the temperature of the upstream exhaust emission control catalyst 52 when the purge is performed, based on the temperature of the exhaust gas immediately before the deceleration fuel cutoff is started, the supply amount of the evaporated fuel estimated by the evaporated fuel supply amount estimating module 100 f, a heat generation amount Q1, and a heat release amount Q3.”; “as temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g is lower, the deceleration-fuel-cutoff purge valve controlling module 100 d reduces the supply flow rate of the purge gas to the surge tank 34 when the purge is performed during the deceleration fuel cutoff.”; “While the purge is performed, when the increasing amount of the temperature of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature increasing amount estimating module 100 h exceeds a preset value, the deceleration-fuel-cutoff purge valve controlling module 100 d stops the purge (adjusts the opening of the purge valve 75 to zero). The preset value is set so that deterioration of the upstream exhaust emission control catalyst 52 due to a sharp temperature increase can be suppressed.”)  
[Examiner Note: ]
Regarding Claim , 
 discloses:
A controller configured to control an evaporated fuel processing means and a fuel supply means, wherein 
the evaporated fuel processing means ( “canister”; Fig 1) supplies evaporated fuel generated in a fuel tank () to an intake pipe () of an engine () (¶¶-0050; “fuel tank 22 is connected to a canister 70 containing an adsorbent (e.g., activated charcoal) therein, via a connecting tube 71. Fuel evaporated inside the fuel tank 22 flows to the canister 70 via the connecting tube 71 and is trapped by the canister 70 (adsorbent).”; “The canister 70 is connected to the intake passage 30 via a purge tube 73 (purge line).”), 
the fuel supply means () supplies fuel in the fuel tank () to the engine () (¶), and 
the controller () is configured to: 
while the engine is in operation with fuel supplied to the engine from the fuel tank (¶¶; “catalyst temperature estimating module preferably estimates the temperature of the exhaust emission control catalyst when the purge is performed, based on the temperature of the exhaust gas detected or estimated immediately before the deceleration fuel cutoff is started”; “The injectors 18 are connected to a fuel tank 22 via a fuel supply tube 21.”), estimate whether a temperature of a catalyst  (100g, 100h “catalyst temperature estimating module”, “catalyst temperature increasing amount estimating module”; Fig 2) would exceed a criteria temperature on assumption that purge gas is supplied to the engine () in a state when the temperature thcat of the upstream exhaust emission control catalyst 52 is below the preset temperature, the unburned evaporated fuel is not combusted and the temperature of the upstream exhaust emission control catalyst 52 does not increase according to the heat generation amount Q1”; “The deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on the purge gas volume qprg, …and additionally the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g.”), and 
in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, reduce an amount of the purge gas before the fuel supply to the engine is stopped such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when the fuel supply to the engine is stopped.  (¶¶, 0082, 0086; “Specifically, the catalyst temperature estimating module 100 g estimates the temperature of the upstream exhaust emission control catalyst 52 when the purge is performed, based on the temperature of the exhaust gas immediately before the deceleration fuel cutoff is started, the supply amount of the evaporated fuel estimated by the evaporated fuel supply amount estimating module 100 f, a heat generation amount Q1, and a heat release amount Q3.”; “as temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g is lower, the deceleration-fuel-cutoff purge valve controlling module 100 d reduces the supply flow rate of the purge gas to the surge tank 34 when the purge is performed during the deceleration fuel cutoff.”; “While the purge is performed, when the increasing amount of the temperature of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature increasing amount estimating module 100 h exceeds a preset value, the deceleration-fuel-cutoff purge valve controlling module 100 d stops the purge (adjusts the opening of the purge valve 75 to zero). The preset value is set so that deterioration of the upstream exhaust emission control catalyst 52 due to a sharp temperature increase can be suppressed.”)  
[Examiner Note: ]
Regarding Claim , 
 discloses:
wherein in the case where the temperature of the catalyst (100g, 100h “catalyst temperature estimating module”, “catalyst temperature increasing amount estimating module”; Fig 2) is estimated to exceed the criteria temperature, the controller () stops a purge gas supply to the intake pipe (¶¶, 0082, 0086; “While the purge is performed, when the increasing amount of the temperature of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature increasing amount estimating module 100 h exceeds a preset value, the deceleration-fuel-cutoff purge valve controlling module 100 d stops the purge (adjusts the opening of the purge valve 75 to zero). The preset value is set so that deterioration of the upstream exhaust emission control catalyst 52 due to a sharp temperature increase can be suppressed.”) .  
Regarding Claim , 
 discloses:
wherein in the case where the temperature of the catalyst is estimated to exceed the criteria temperature, the controller () calculates an amount of the purge gas by which the temperature of the catalyst does not exceed the criteria temperature and reduces a supply amount of the purge gas to the calculated amount. (¶¶, 0082; “Specifically, the catalyst temperature estimating module 100 g estimates the temperature of the upstream exhaust emission control catalyst 52 when the purge is performed, based on the temperature of the exhaust gas immediately before the deceleration fuel cutoff is started, the supply amount of the evaporated fuel estimated by the evaporated fuel supply amount estimating module 100 f, a heat generation amount Q1, and a heat release amount Q3.”; “as temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g is lower, the deceleration-fuel-cutoff purge valve controlling module 100 d reduces the supply flow rate of the purge gas to the surge tank 34 when the purge is performed during the deceleration fuel cutoff.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied above in view of Okino (JP-59188021) hereinafter Okino (Please see Examiner provided J-PlatPat English Translation).
Regarding Claim  (as best understood by the Examiner), 
 discloses:
An evaporated fuel processing device, comprising: 
a canister ( “canister”; Fig 1) configured to adsorb evaporated fuel generated in a fuel tank () (¶¶; “fuel tank 22 is connected to a canister 70 containing an adsorbent (e.g., activated charcoal) therein, via a connecting tube 71. Fuel evaporated inside the fuel tank 22 flows to the canister 70 via the connecting tube 71 and is trapped by the canister 70 (adsorbent).”); 
a purge passage () connecting the canister ( “canister”; Fig 1) and an intake pipe () of an engine (), and through which purge gas to be delivered from the canister ( “canister”; Fig 1) to the intake pipe () flows (¶¶; The canister 70 is connected to the intake passage 30 via a purge tube 73 (purge line).”; “The purge tube 73 is provided with a purge valve 75. … the evaporated fuel trapped in the canister 70 is desorbed… the desorbed evaporated fuel is supplied along with the air as purge gas, to the surge tank 34 (a purge is performed). A supply flow rate (or a supply amount) of the purge gas to the surge tank 34 (intake passage 30) is determined based on an opening of the purge valve 75”); 
a purge control valve ( “purge valve”; Fig 1) provided on the purge passage () and configured to switch between a supply state in which the purge gas is supplied from the canister ( “canister”; Fig 1) to the intake pipe () and a cutoff state in which supply of the purge gas from the canister ( “canister”; Fig 1) to the intake pipe  () is cut off (¶¶, 0081-0082; “deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on … temperature thcat of the upstream exhaust emission control catalyst 52”; “when the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g is lower than a predetermined temperature, the deceleration-fuel-cutoff purge valve controlling module 100 d stops the purge (adjusts the opening of the purge valve 75 to 0)”) [Examiner Note: ]  ; and 
a controller () configured to control a timing to switch the purge control valve ( “purge valve”; Figs 1-2) and a timing to switch a The control system 100 controls the operations of the valves described above, based on the output values of the various sensors. Specifically, the operation control of the injectors 18 (fuel injection control) is performed by a fuel injection controlling module 100 a of the control system 100, … the operation control of the purge valve 75 (opening control, i.e., the control of the supply flow rate of the purge gas to the surge tank 34) is performed by one of a normal-operation purge valve controlling module 100 c and a deceleration-fuel-cutoff purge valve controlling module 100 d of the control system 100.”), 
wherein 
while the engine is in operation with fuel supplied to the engine from the fuel tank (¶¶; “catalyst temperature estimating module preferably estimates the temperature of the exhaust emission control catalyst when the purge is performed, based on the temperature of the exhaust gas detected or estimated immediately before the deceleration fuel cutoff is started”; “The injectors 18 are connected to a fuel tank 22 via a fuel supply tube 21.”), the controller () estimates whether a temperature of a catalyst (100g, 100h “catalyst temperature estimating module”, “catalyst temperature increasing amount estimating module”; Fig 2) would exceed a criteria temperature on assumption that purge gas is supplied to the engine () in a state where a fuel supply from the fuel tank () to the engine is stopped (¶¶; “when the temperature thcat of the upstream exhaust emission control catalyst 52 is below the preset temperature, the unburned evaporated fuel is not combusted and the temperature of the upstream exhaust emission control catalyst 52 does not increase according to the heat generation amount Q1”; “The deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on the purge gas volume qprg, …and additionally the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g.”), and 
Tanaka fails to explicitly disclose:
in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, the controller increases an amount of the fuel supply to the engine before the fuel supply to the engine is stopped to decrease the temperature of the catalyst such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when the fuel supply to the engine is stopped.  
Okino teaches:
a prior art engine controller using a known technique that is applicable to the controller of Tanaka.  Namely, the technique of utilizing an increased amount of fuel supply when the temperature of a catalyst () exceeds a criteria temperature (predetermined value) to decrease the temperature of a catalyst (; “a fuel increasing means which increases an amount of fuel supplied by the fuel supply means by an amount necessary for lowering a catalyst temperature”; “when the air-fuel ratio is set to the rich side, excess oxygen in the exhaust gas decreases, and the catalytic reaction is suppressed and the catalyst temperature decreases”; “A fuel increasing means 8 is provided which increases the amount of fuel supplied by a fuel supply means 7 by an amount necessary for lowering a catalyst temperature when a catalyst temperature rises above a prescribed value”) to provide protection for the catalyst so that adequate purification of the vehicle exhaust gas is assured ()
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Okino to the engine controller of Tanaka would have yielded predictable results and resulted in an improved system.  Namely, a control system that would increase an amount of fuel supply to the engine before fuel supply to the engine is stopped to decrease the temperature of the catalyst such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when the fuel supply to the engine is stopped in a case where the temperature of the catalyst is estimated to exceed the criteria temperature in Tanaka to provide protection for the catalyst so that adequate purification of the vehicle exhaust gas is assured ()
[Examiner Note: ] 
Regarding Claim  (as best understood by the Examiner), 
 discloses:
A controller configured to control an evaporated fuel processing means and a fuel supply means, 
fuel tank 22 is connected to a canister 70 containing an adsorbent (e.g., activated charcoal) therein, via a connecting tube 71. Fuel evaporated inside the fuel tank 22 flows to the canister 70 via the connecting tube 71 and is trapped by the canister 70 (adsorbent).”; “The canister 70 is connected to the intake passage 30 via a purge tube 73 (purge line).”), 
the fuel supply means () supplies fuel in the fuel tank () to the engine () (¶), and 
the controller () is configured to: 
while the engine is in operation with fuel supplied to the engine from the fuel tank (¶¶; “catalyst temperature estimating module preferably estimates the temperature of the exhaust emission control catalyst when the purge is performed, based on the temperature of the exhaust gas detected or estimated immediately before the deceleration fuel cutoff is started”; “The injectors 18 are connected to a fuel tank 22 via a fuel supply tube 21.”), estimate whether a temperature of a catalyst (100g, 100h “catalyst temperature estimating module”, “catalyst temperature increasing amount estimating module”; Fig 2) would exceed a criteria temperature on assumption that purge gas is supplied to the engine () in a state where a fuel supply from the fuel tank to the engine is stopped (¶¶; “when the temperature thcat of the upstream exhaust emission control catalyst 52 is below the preset temperature, the unburned evaporated fuel is not combusted and the temperature of the upstream exhaust emission control catalyst 52 does not increase according to the heat generation amount Q1”; “The deceleration-fuel-cutoff purge valve controlling module 100 d controls the supply flow rate of the purge gas to the surge tank 34 (the opening of the purge valve 75) when the purge is performed during the deceleration fuel cutoff, based on the purge gas volume qprg, …and additionally the temperature thcat of the upstream exhaust emission control catalyst 52 estimated by the catalyst temperature estimating module 100 g.”), and 
Tanaka fails to explicitly disclose:
in a case where the temperature of the catalyst is estimated to exceed the criteria temperature, increase an amount of the fuel supply to the engine before the fuel supply to the engine is stopped to decrease the temperature of the catalyst such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when the fuel supply to the engine is stopped.  
Okino teaches:
a prior art engine controller using a known technique that is applicable to the controller of Tanaka.  Namely, the technique of utilizing an increased amount of fuel supply when the temperature of a catalyst () exceeds a criteria temperature (predetermined value) to decrease the temperature of a catalyst (; “a fuel increasing means which increases an amount of fuel supplied by the fuel supply means by an amount necessary for lowering a catalyst temperature”; “when the air-fuel ratio is set to the rich side, excess oxygen in the exhaust gas decreases, and the catalytic reaction is suppressed and the catalyst temperature decreases”; “A fuel increasing means 8 is provided which increases the amount of fuel supplied by a fuel supply means 7 by an amount necessary for lowering a catalyst temperature when a catalyst temperature rises above a prescribed value”) to provide protection for the catalyst so that adequate purification of the vehicle exhaust gas is assured ()
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Okino to the engine controller of Tanaka would have yielded predictable results and resulted in an improved system.  Namely, a control system that would increase an amount of fuel supply to the engine before fuel supply to the engine is stopped to decrease the temperature of the catalyst such that the temperature of the catalyst becomes equal to or lower than the criteria temperature when fuel supply to the engine is stopped in case where the temperature of the catalyst is estimated to exceed the criteria temperature in Tanaka to provide protection for the catalyst so that adequate purification of the vehicle exhaust gas is assured ()
[Examiner Note: ] 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

"." in Claim .
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - a criteria temperature (which is an upper-limit temperature for the catalyst to sufficiently exhibit its function). (See PgPub: ¶) 
 - The injector IJ is a fuel supply means to the engine EN and is an example of fuel injection valve. (See PgPub: ¶) 
 - The evaporated fuel processing means may supply evaporated fuel generated in a fuel tank to an intake pipe of an engine (See PgPub: ¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.A.R./Examiner, Art Unit 3747                                                                                                                                                                                                        
                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747